Citation Nr: 0520103	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for degenerative arthritis of the thoracic and lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1969 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In October 1999, the Board denied the veteran's appeal for a 
rating in excess of 20 percent for degenerative arthritis of 
the thoracic and lumbar spine.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2000 joint motion, the 
parties (the appellant and the Secretary of VA) requested 
that the Court vacate the Board's October 1999 denial of a 
rating in excess of 20 percent for degenerative arthritis of 
the thoracic and lumbar spine and remand the case.  By a May 
2000 order, the Court granted the joint motion.  The case was 
subsequently returned to the Board, and in November 2000 the 
Board remanded the veteran's claim to the RO for additional 
evidentiary development in accordance with the Court's 
remand.  

After additional development and adjudication by the RO, the 
Board again remanded the veteran's claim in June 2003.  The 
Board found that notification and development under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was required, and also 
requested a VA examination.  The RO denied the veteran's 
claim by a September 2003 supplemental statement of the case 
(SSOC).  

In February 2004, the Board again remanded the claim for up-
dated compliance with VCAA and for an examination consistent 
with new regulatory criteria.  The requested development has 
been completed and the Board proceeds with it review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected degenerative arthritis of 
the thoracolumbar spine was manifested by no more than slight 
limitation of motion prior to September 8, 2001; there is 
medical evidence of muscle spasms but the preponderance of 
the competent evidence is against loss of lateral spine 
motion, unilateral, in a standing position.  

3.  The veteran's service-connected degenerative arthritis of 
the thoracolumbar spine has been manifested by moderate but 
no more than moderate limitation of motion since September 8, 
2001; there continues to be evidence of muscle spasms but the 
preponderance of the competent evidence is against loss of 
lateral spine motion, unilateral, in a standing position and 
there is no medical evidence of ankylosis or any objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, due to arthritis of the 
thoracolumbar spine. 

4.  That all times since September 26, 2003, thoracolumbar 
spine has flexion to 60 degrees, without ankylosis.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the thoracic and lumbar spine, 
prior to September 8, 2001, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 
5003, 5010, 5291, 5292, 5295 (prior to September 26, 2003).  

2.  The criteria for a rating of 30 percent, but no more than 
30 percent, for degenerative arthritis of the thoracic and 
lumbar spine, have been met from September 8, 2001.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.14, 4.40, 4.45, 4.59, and 4.71a, 
Diagnostic Codes 5291, 5292,  5295 (2003), 5003, 5010, 5242 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620 - 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore, 
compliance with the VCAA is required with regard to this 
claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claim now before 
the Board.  Discussions in the October 1997 rating decision 
on appeal, the November 1997 rating decision, the January 
1998 statement of the case (SOC), and various SSOCs, 
including the most recent, dated in April 2005, and various 
correspondence, including a letter from the RO, dated in 
January 2001, adequately informed him of the information and 
evidence needed to substantiate all aspects of his claims.  

VCAA notice letters, dated in June 2003, February 2004, and 
September 2004 informed the veteran of the VCAA's 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In this case, VCAA 
notice was not provided to the veteran before the rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A.  
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The June 2003 letter asked for the 
names of all medical care providers and told the veteran that 
if there were any private medical records which would support 
the claim, he should complete releases so VA could get the 
records.  The February 2004 VCAA letter asked, "Please 
provide us with any evidence or information you may have 
pertaining to your claim."  The September 2004 VCAA letter 
told him, "[i]f there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained the veteran's service 
medical records and all indicated post-service medical 
records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The veteran has undergone several examinations by VA, most 
recently in March 2004.  The Board finds that these 
evaluations contain adequate clinical and X-ray findings, and 
medical opinions addressing the question of service versus 
nonservice-connected back impairment, upon which to rate the 
veteran's thoracic and lumbar spine disabilities.  There is 
no duty to provide another examination or medical opinion.  
Id.

During the pendency of his claims the appellant has been 
afforded opportunities to submit information relating to any 
additional evidence that may be available.  He has failed to 
identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard, supra.

Criteria

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The old regulatory criteria must be applied prior to the 
effective date of the new criteria.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997).  The new rating criteria are 
not retroactive and must be applied as of the effective date 
of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned as 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") discussed the applicability of 
38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  

38 C.F.R. § 4.40 listed several factors to consider in 
evaluating joints including inability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
due to pain was a consideration, as well as weakness, which 
was an important consideration in limitation of motion.  
38 C.F.R. § 4.40 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal; (b) More 
movement than normal; (c) Weakened movement; (d) Excess 
fatigability; (e) Incoordination, impaired ability to execute 
skilled movements smoothly; (f) Pain on movement, swelling, 
deformity or atrophy of disuse; instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations. 
38 C.F.R. § 4.45 (2004).  

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (2004).  

Prior to September 26, 2003, a limitation of dorsal 
(thoracic) spine motion was rated as noncompensable where 
mild or slight and as 10 percent disabling if moderate or 
severe.  38 C.F.R. Part 4, Code 5291 (2003).  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 10 percent disabling with slight subjective symptoms only.  
A 10 percent rating required characteristic pain on motion.  
A 20 percent rating required muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243, including code 5242, degenerative arthritis of the 
spine) the general rating formula for diseases and injuries 
of the spine will be as follows, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  
Unfavorable ankylosis of the entire spine will be rated as 
100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine will 
be rated as 50 percent disabling;
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine will be 
rated as 30 percent disabling;
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2004).  

Factual Background

In considering the severity of the disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2004).  

The service medical records show that the veteran sustained a 
parachute jump injury in October 1970.  His complaints 
included back pain.  Thoracic X-rays revealed narrowing of 
T6-7 with probable Schmorl's node at T7-8.  Diagnoses 
included lumbar sprain.  In January 1971, there were moderate 
spasms in the lower thoracic region.  In April 1971 the 
veteran again injured his back.  The impression was muscle 
strain.  On his November 1971 examination for separation from 
service the veteran did not report any current symptoms.  The 
examiner reported that the spine was normal.  

Private medical records dated from August 1993 to December 
1995 contain a February 1993 report, wherein the veteran was 
reported to state that he had not been laid off from work due 
to his back, but as part of a general layoff of employees.  
In November 1993, the veteran reported the parachute jump 
accident in service (March 1969 to January 1972), a post- 
service back injuries in a car accident in 1976, a severe 
back strain in 1977, a motorcycle accident in 1981, and a 
lifting accident in January 1992.  A January 1994 report 
indicates a hemilaminectomy, L3-4 on the right, and excision 
of a herniated disc at L3-4 were performed.  A January 1994 
pathology report shows nonspecific degenerative changes had 
been found in material excised during that procedure.  
Another January 1994 report indicates another post-service 
back injury in the summer of 1993.  

A June 1994 report indicates that work hardening therapy was 
discontinued "due to the [veteran's] unwillingness to 
progress with job simulations due to perceived inability to 
return to manual labor."  A July 1994 report indicates the 
veteran was receiving Workman's Compensation for his back.  
That report also contained an opinion that the veteran's 
herniated disc resulted from a back injury at work in January 
1992.  A September 1994 report indicated the veteran 
"injured his back while at work [(1/21/92)] while carrying a 
heavy weight at Lake City.  Subsequent to this he developed 
severe pain in his back and right leg."  A February 1995 
report indicates the veteran's "signs and symptoms are 
consistent with post-operative scar formation at L3-4, 
right."  Another February 1995 report indicates the 
"possibility of a recurrent herniated disc in the lumbar 
area in view of his persistent  radiculopathy."  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The claim for service connection was 
received in March 1997.  

During the veteran's June 1997 VA orthopedic examination he 
reported the inservice (March 1969 to January 1971) back 
injury, but none of his post-service injuries.  He complained 
of current pain and stiffness in the lumbosacral area.  He 
averred that he was unable to continue his job due to his 
back pain.  He reported the pain occasionally radiated down 
his right leg.  Upon physical examination, no postural 
abnormalities and no fixed deformities were noted.  The 
musculature of the back was within normal limits.  Range of 
motion of the spine showed flexion to within 36 centimeters 
of the floor.  Backward extension was +5 degrees.  Left 
lateral flexion was 15 degrees and right lateral flexion was 
30 degrees.  Left rotation was 30 degrees and right rotation 
was 30 degrees.  The examiner found pain at the end points of 
the ranges of motion.  Straight leg raising and deep tendon 
reflexes were normal, bilaterally.  A scar was noted in the 
lumbosacral area secondary to the prior diskectomy.  An X-ray 
of the thoracic spine revealed mild demineralization in the 
central thoracic area, and a very slight anterior wedge 
deformity of T7-8-9 without apparent acute compression.  The 
interspaces were noted to be maintained and no local 
destruction was noted.  The impression was very minimal 
anterior wedging in the mid- thoracic area.  X-rays of the 
lumbar spine revealed a mild anterior wedged deformity at L2 
with osteophytes at L1.  The interspaces were satisfactorily 
maintained.  No defect was found in the pars 
interarticularis.  Very minimal scoliosis was found, convexed 
to the right at the thoracolumbar junction.  The impression 
was mild degenerative change.  The examination concluded with 
a diagnosis of mild degenerative arthritis of the thoracic 
and lumbosacral spine.  

The file contains VA clinical records from June 1997 to May 
2001.  They reflect the veteran's complaints of back pain and 
show treatment, but do not provide sufficient information to 
rate the extent of the disability.  

In an October 1997 statement the veteran reported he made two 
more jumps in service after his injury.  

In an October 1997 rating decision, the RO granted service 
connection for degenerative arthritis, thoracic and lumbar 
spine, rated as 20 percent disabling, under diagnostic code 
5010.  

A VA clinical record for October 1998, shows the veteran had 
an orthopedic consultation.  He complained of low back pain 
radiating into the thigh and leg.  He also complained of a 
tingling type sensation on the lateral aspect of his right 
leg.  Physical examination disclosed mild tenderness over the 
surgical incision at the L3-L4 level.  Neurologic findings 
were normal.  Heel and toe walking was normal.  Straight leg 
raising was negative.  There was a normal range of motion and 
no tenderness with motion in the hip.  Strength was 5/5 for 
all lower extremity muscle groups.  The left patellar tendon 
reflex was 2+, while the right patellar tendon reflex and 
bilateral ankle reflexes were 1/4.  X-rays and magnetic 
resonance imaging studies were reviewed.  The doctor noted 
that the veteran was primarily experiencing back pain with 
some leg symptoms.  The doctor expressed the opinion that, 
based on the magnetic resonance imaging, there were no 
definite findings to explain the leg symptoms.  

VA clinical notes show that the veteran was seen at the 
orthopedic clinic in February 1999, for complaints including 
lumbar back pain.  Lower extremity strength testing of 
various muscles was 4/5 or 5/5.  Patellar reflexes were 
decreased.  Achilles' reflexes were 2/4.  The impression was 
continuing low back pain from degenerative joint disease.  
There were similar findings at the VA orthopedic clinic in 
July 1999.  Ranges of motion were not reported.  

On VA examination in September 2001, the veteran's history 
was reviewed.  He complained of constant pain in the lower 
back and both hips, with occasional radiation to the right 
foot after prolonged activity.  The pain was aggravated by 
bending, stooping and lifting.  On physical examination, the 
veteran was noted to be well developed and well nourished.  
He did splint his back while moving about the examining room.  
He appeared to be in some pain while getting off and on the 
examining table.  The pelvis was level.  There was no list, 
scoliosis, spasm or tenderness.  There was a well-healed 
midline lumbar laminectomy scar.  The veteran complained of 
pain with flexion beyond 30 degrees, extension beyond 15 
degrees, or lateral bending to either side, beyond 15 
degrees.  On neurologic examination, heel and toe gait were 
normal.  Straight leg raising was negative.  Deep tendon 
reflexes were 2+ overall.  The diagnoses were postoperative 
lumbar laminectomy and diskectomy; and bilateral arthritis of 
the thoracic spine.  The doctor expressed the opinion that 
the injuries sustained by the veteran while on active duty 
apparently resolved to the extent that he was able to return 
to full duty.  The injury at that time involved the veteran's 
neck and thoracic spine, while the complaints on the day of 
examination involved the low back.  The doctor concluded that 
the lumbar spine condition the veteran was currently 
suffering from was totally unrelated to the injury he 
suffered from while on active duty.  Furthermore, the veteran 
did not show weakened movement, excessive fatigability, or 
incoordination as a result of the back condition.  

VA clinical records follow the veteran from May 2001 through 
March 2003.  They reflect complaints of pain, with treatment.  
They do not document any limitation of motion.  

The report of the July 2003 VA examination shows the veteran 
had had chiropractic manipulations.  He was currently working 
as an electrician and had missed about three days of work, in 
the past year, due to back problems.  Pain in the upper back 
was intermittent, while pain in the lower back was most of 
the time.  He graded his thoracic spine pain as 3/10 and his 
lower back pain as 5/10.  The veteran was noted to splint his 
lumbar spine while moving about the examining room.  The 
pelvis was level.  There was no list, scoliosis or 
tenderness.  There was bilateral paravertebral spasm.  The 
veteran complained of pain in the lumbar region on attempted 
flexion beyond 60 degrees, extension beyond 30 degrees, or 
lateral bending to either side, beyond 15 degrees.  
Neurological examination showed heel and toe gait was normal.  
Straight leg raising was negative.  Deep tendon reflexes were 
2+ overall.  The examiner expressed the opinion that 99 
percent of the veteran's low back problems were due to post 
service injuries and that most of his pain was coming from 
the lower back, not the thoracic spine.  

The records of a private chiropractor, G. A. W., D.C., were 
received in July 2003.  The veteran was treated for 11 visits 
in December 1993, once in 1995, twice in 1996, and once in 
each of 1997, 2000, 2001, and 2002.  He had been seen 3 times 
in 2003.  Various injuries during and after service were 
reported.  The diagnosis was lumbar, sacral, cervical and 
thoracic subluxations with associated myofascial pains.   

The report of the March 2004 VA examination shows that the 
veteran reported wearing a back brace "most of the time."  
He said he also had new medication for his arthritis and had 
not missed any time from work in the last year because of his 
back.  He complained of intermittent pain in the thoracic 
spine, which he graded at 3/10, and of constant pain in the 
lumbar spine, which he also graded at 3/10.  He walked to the 
examining room without apparent difficulty.  He did tend to 
splint his lower back while moving about the examining room 
and when standing from a sitting position.  He was able to 
walk on his toes and heels, but was unstable.  The thoracic 
spine had no point tenderness or spasm.  On examination of 
the lumbar spine, the pelvis was level.  There was no 
scoliosis.  There was spasm of the right paravertebral 
muscles.  The veteran was able to flex his lumbar spine 60 
degrees for fixed repetitions.  He did not complain of 
increased pain but did appear somewhat uncoordinated toward 
the end of the series.  Extension of the back was 30 degrees 
and lateral bending was to 15 degrees, without apparent 
difficulty.  Neurological examination showed heel and toe 
gait were intact, but the veteran seemed somewhat unstable 
and walked with a slightly widened gait.  Straight leg 
raising was negative.  Deep tendon reflexes were 2+, overall.  
The doctor expressed the opinion that, overall, it appeared 
that the veteran's back condition was basically unchanged.  
He stated that he did have flare-ups of his back condition 
which were so painful that it was hard to get out of bed.  
However, that had not happened in the last year and he had 
lost no time from work.  The doctor felt the most significant 
finding on the examination was the incoordination with 
repeated flexion.  The range of motion did not change, but 
the veteran obviously became incoordinated.  Based on this, 
the examiner felt there was a small but real deterioration 
since the last examination.  

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted that it was appropriate to assign staged ratings where 
the severity of the disability changed during the initial 
evaluation.  That is, it is correct for a rating to change if 
the severity of the disability changes.  Also, the rating 
criteria changed during the pendency of this appeal.  The 
veteran was notified of these changes.  The Court has noted 
that the old regulatory criteria must be applied prior to the 
effective date of the new criteria.  See Green, at 116-119 
(1997).  The new rating criteria are not retroactive and must 
be applied as of the effective date of the change.  Kuzma, at 
1329; VAOPGCPREC 7-2003.  With this guidance in mind, the 
Board has reviewed the record to see whether, at any time, 
the service-connected disability approximated the criteria 
for a higher rating, then in effect.  

It must initially be noted that the disability for which 
service connection was granted is degenerative arthritis of 
the thoracic and lumbar spine.  In granting service 
connection, the RO assigned a 10 percent evaluation for each 
spinal segment, that is 10 percent for the thoracic spine and 
10 percent for the lumbar spine.  This is a minimal rating 
assigned for X-ray evidence of arthritis and some degree of 
limitation of motion.  38 C.F.R. Part 4, §§ 4.59, 4.71a, 
Codes 5003, 5010.  A higher rating would require a limitation 
of motion ratable under the joint affected.  That is, a 
higher rating could not be assigned for the thoracic spine, 
as 10 percent was the maximum evaluation which could have 
been assigned.  38 C.F.R. Part 4, Code 5291 (2003).  A higher 
rating could be assigned for limitation of motion of the 
lumbar spine.  A limitation of lumbar spine motion was rated 
as 10 percent disabling where slight, 20 percent disabling 
where moderate, and 40 percent disabling where severe.  
38 C.F.R. Part 4, Code 5292 (2004).  

Also, prior to September 26, 2003, a 10 percent rating for a 
lumbosacral strain required only characteristic pain.  Muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position warranted a 20 
percent evaluation.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2004).  

It must be emphasized that the limitation of motion must be 
due to a service-connected disability.  The regulations 
specifically warn that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (2004).  

However, the Court of appeals for Veterans' Claims (Court) 
has held that under the duty to assist, where there are 
service-connected and nonservice-connected disabilities 
affecting the same bodily part or system, medical evidence is 
required to permit the Board and adjudicators to determine 
the degree of disability attributable to the service-
connected as opposed to the nonservice-connected disorder.  
See Waddell v. Brown, 5 Vet. App. 454 (1993).  In Mittleider 
v. West, 11 Vet. App. 181 (1998), the Court held that 
regulations require that when examiners are not able to 
distinguish the symptoms and/or degree of impairment due to a 
service-connected disability from any other diagnosed 
disorder, VA must consider all symptoms in the adjudication 
of the claim.  

In this case, the rating decisions and statement of the case 
have noted a substantial non-service-connected lower back 
disability.  Approximately 20 years after service, the 
veteran sustained a lumbar spine injury which required disc 
surgery in 1992.  Private and VA doctors have identified 
significant residuals from the 1992 injury, as well as from 
other post service injuries.  The veteran has asserted that 
his low back symptoms are due to his service-connected 
disability; however, as a lay witness, he is not competent to 
present evidence as to the causation of a medical condition.  
On the other hand, there is competent medical evidence from 
both private and VA physicians which identify significant 
residuals from the 1992, and other post service, injuries.  A 
VA physician expressed the opinion that 99 percent of the 
veteran's lower or lumbar back problems are due to the post 
service injury.  Since service connection has not been 
established for a disc disability, and there is no competent 
evidence that would support service connection, the criteria 
for rating intervertebral disc syndrome found in 38 C.F.R. 
§ 4.71a, Diagnostic code 5293 and its amendments (see 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) 
(effective September 26, 2003)) do not apply in this case.  

With the applicable rating criteria in mind, the Board finds 
that the veteran's service-connected degenerative arthritis 
of the thoracic and lumbar spine was manifested by no more 
than slight limitation of motion prior to September 8, 2001, 
and moderate but no more than moderate limitation of motion 
of the thoracolumbar spine from that date.  Thus, the 
criteria for a rating in excess of 20 percent for 
degenerative arthritis of the thoracic and lumbar spine, 
under the arthritis and range of motion codes, have not been 
met prior to September 8, 2001, but the criteria for a rating 
of 30 percent, but no more than 30 percent, for degenerative 
arthritis of the thoracic and lumbar spine, have been met 
from September 8, 2001.  38 C.F.R. 4.71a, Diagnostic Codes 
5291 and 5292 (prior to September 26, 2003).  

In support of the above conclusions, the Board notes that a 
June 1997 examination showed flexion to within 36 cm. of the 
floor and essentially normal motion in the other planes.  The 
veteran complained of pain only at the endpoints of those 
ranges.  A VA clinical record dated in October 1998 reflects 
normal range of motion of the back.  There findings are not 
consistent with more than slight limitation of motion of the 
thoracolumbar spine.  While any limitation of motion of the 
lumbar spine would obviously affect motion of the thoracic 
spine as both parts of the spine move in unison, the thoracic 
and lumbar segments of the spine are rated separately (Codes 
5291 and 5292) and the minimum rating for each segment is 10 
percent, with arthritis and painful motion clearly shown here 
(see 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-
98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991)).  However, a 10 percent rating is the 
maximum evaluation allowed for limitation of motion the 
thoracic spine under Code 5291, and slight limitation of 
motion of the lumbar spine warrants a 10 percent rating under 
Code 5292.  There is no medical evidence to show that there 
is any additional loss of motion of the thoracolumbar spine 
due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that would support a finding of 
more than slight limitation of motion.  Accordingly, a rating 
in excess of 20 percent is not warranted, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As to a rating in excess of 10 percent for the lumbar segment 
of the spine under Code 5295, there is medical evidence of 
muscle spasms but the preponderance of the competent 
evidence, dated prior to September 8, 2001, is against a 
finding of loss of lateral spine motion, unilateral, in a 
standing position.  

The VA examination on September 8, 2001 showed that the 
veteran had pain upon flexion of the thoracolumbar spine 
beyond 30 degrees.  The September 2003 VA examination 
revealed pain on attempted flexion beyond 60 degrees, along 
with some paravertebral spasm.  The Board finds that, 
following consideration of this and other subsequently dated 
relevant evidence, the veteran's low back disability is 
manifested by limitation of motion that more nearly 
approximates moderate versus either slight or severe.  Thus, 
a rating of 20 percent is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, from September 8, 2001.  It follows 
that, with a 10 percent rating still warranted for arthritis 
with limitation of motion of the thoracic spine under Code 
5291 (again, the maximum rating for limitation of motion of 
this segment of the spine), the veteran is entitled to a 
staged 30 percent rating for his arthritis of the 
thoracolumbar spine, effective from September 8, 2001, under 
the criteria in effect prior to September 26, 2003.  Id.; 
Fenderson, supra.  There is no medical evidence to show that 
there is any additional loss of motion of the thoracolumbar 
spine due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that would support a finding 
of more than moderate limitation of motion.  (Emphasis 
added.)  Accordingly, a rating in excess of 30 percent is not 
warranted, even with consideration of 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.
As noted earlier in this decision, since service connection 
for disc disease is not in effect, and the overwhelming 
preponderance of the medical evidence, to include competent 
opinions, make a clear distinction between the veteran's disc 
disease and his service-connected arthritis of the 
thoracolumbar spine, the rating criteria found in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 and its subsequent amendments 
are not applicable.  The Board further notes that the 
veteran's service-connected arthritis of the thoracolumbar 
spine does not involve ankylosis of the lumbar spine (i.e., 
the spine fixed in one position), either favorable or 
unfavorable as required for a rating in excess of 30 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5289.  Service 
connection is also not in effect for a scar on the back due 
to nonservice-connected disc surgery.

In granting this increased rating, the Board is cognizant of 
the medical evidence implicating post-service injuries as the 
predominant cause of the veteran's current back 
symptomatology.  Nevertheless, service connection is in 
effect for arthritis of the thoracolumbar spine.  
Degenerative arthritis, which, when established by X-ray 
findings (as is the case here), may be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which is also applicable, one of the criteria for 
a higher rating is a loss of lateral motion with osteo-
arthritic changes.  (Emphasis added.)  The Board finds that, 
in view of the relevant medical evidence showing arthritis 
with some limitation of motion of the thoracolumbar spine 
from service to the present, and with consideration of the 
applicable rating criteria noted above, a distinction between 
limitation of motion due to the service-connected arthritis 
versus post-service injuries or disc disease is not 
warranted.  Mittleider, supra.  On the other hand, as noted 
above, the medical evidence clearly shows that degenerative 
disc disease has not been linked to service.  Thus, any 
intervertebral disc symptoms that the veteran may have, which 
are rated on the basis of criteria separate and distinct from 
those found in Codes 5292 and 5295 and its amendments, are 
not for consideration.  Waddell, supra.

The Board also notes that there is X-ray evidence of wedging 
in the thoracic and lumbar spine segments of the spine.  
However, even assuming that some vertebral deformity is 
present, since service connection is not in effect for a 
vertebral fracture, 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(to include a separate 10 percent rating for a vertebral 
deformity) is not applicable.  

Looking to the criteria in effect as of September 26, 2003, 
it must be noted that the thoracic and lumbar portions of the 
spine are rated together with a 20 percent rating where 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  The next higher rating, for thoracolumbar spine 
manifestations is 40 percent which requires that the forward 
flexion of the thoracolumbar spine be limited to 30 degrees 
or less; or, that there is favorable ankylosis of the entire 
thoracolumbar spine.  In reviewing the relevant evidence of 
record, to include the most recent examination report 
summarized above, the Board finds that the preponderance of 
the evidence is against a finding of ankylosis or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  Thus, even if all the limitation of back motion was 
due to the service-connected disability, it would not 
approximate the criteria for a rating in excess of 30 percent 
under the current rating criteria.  

As with the antecedent medical evidence, the preponderance of 
the competent evidence pertaining to the veteran's back 
disability under the current rating criteria is against any 
additional loss of motion of the thoracolumbar spine due to 
pain or flare-ups of pain, supported by objective findings, 
or due to excess fatigability, weakness or incoordination, to 
a degree that would support a finding of forward flexion of 
the thoracolumbar spine limited to 30 degrees or less.  
(Emphasis added.)  Accordingly, a rating in excess of 30 
percent is not warranted, even with consideration of 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

There is no medical evidence of any objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, due to arthritis of the thoracolumbar 
spine.  Thus a separate or higher rating is not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1. 
  
As the preponderance of the evidence is against the veteran's 
claim for an initial  rating in excess of 20 percent for 
arthritis of the thoracolumbar spine prior to September 8, 
2001, or to a rating in excess of 30 percent thereafter, the 
benefit of the doubt doctrine is not applicable to these 
aspects of the claim and the benefit granted must be limited 
to the 30 percent rating effective from September 8, 2001.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2004).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2004).  In this regard, the Board 
finds that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  









ORDER

An initial disability rating in excess of 20 percent for 
degenerative arthritis of the thoracic and lumbar spine, 
prior to September 8, 2001, is denied. 

Entitlement to a staged 30 percent rating for degenerative 
arthritis of the thoracic and lumbar spine, from September 8, 
2001, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


